DISMISSED and Opinion Filed December 9, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-00204-CR

                     RAFAEL ARTURO DIAZ, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-80520-2020

                       MEMORANDUM OPINION
          Before Chief Justice Burns and Justices Molberg and Reichek
                           Opinion by Justice Reichek
      Before the Court is appellant’s voluntary motion to dismiss the appeal. The

motion is signed by appellant and by counsel. See TEX. R. APP. P. 42.2(a). We

GRANT the motion and DISMISS the appeal. See id. 43.2(f).




                                         /Amanda L. Reichek//
220204f.u05                              AMANDA L. REICHEK
Do Not Publish                           JUSTICE
TEX. R. APP. P. 47.2(b)
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

RAFAEL ARTURO DIAZ,                         On Appeal from the 199th Judicial
Appellant                                   District Court, Collin County, Texas
                                            Trial Court Cause No. 199-80520-
No. 05-22-00204-CR         V.               2020.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Reichek. Chief Justice Burns and
                                            Justice Molberg participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 9th day of December, 2022.




                                      –2–